Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Vacated Office Action
2.	The Office Action of May 31, 2022 has been vacated. Therefore claims 82 and 91-101 are under consideration in this Office Action.

Election/Restrictions
3.	Applicant’s election without traverse of Group IV in the reply filed on April 28, 2022 is acknowledged.  Claims 1, 26-28, 84 and 86-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28,  2022.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 8, 2021 and April 28, 2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
5.	Claim 82 is objected to because of the following informalities:  Abbreviations like SKB must be spelled out when used for the first time in a chain of claims.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 82, 91-92, 94 and 97 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daikeler et al., (US2010/0291050 published Nov. 2010; priority to May 2009) as evidenced by Kim et al., (J of Gastroenterology and Hepatology. Vol. 27, Issue 6, June 2012; pages 1004-1010).  
The claims are drawn to a method of treating gut inflammation and/or gut dysbiosis in a subject in need thereof, the method comprising consumption by or administration to the subject a composition comprising (i) an isolated and viable non-pathogenic fungal strain; (ii) an isolated and viable non-pathogenic bacterial strain; and (iii) at least one digestive enzyme; wherein the subject has high level of Proteobacteria relative to a subject without the gut inflammation.
Daikeler et al., disclose a method of improving nutrient absorption in a subject [para. 0026]. The probiotic may be any one or more selected from the group consisting of: bifidobacterium longum, lactobacillus acidophilus, lactobacillus acidophilus DDS-1, lactobacillus bulgaricus, lactobacillus casei, and streptococcus thermophilus [para 0014]; thereby teaching claim 91.  Daikeler et al., disclose a nutritional composition for reducing oxidative damage in humans comprising: at least one adaptogen including Reishi mushrooms; at least one superfood including Maitake mushroom; at least one enzyme; and at least one probiotic selected from the group consisting of: Bifidobacterium longum, Lactobacillus acidophilus, Lactobacillus acidophilus DDS-1, Lactobacillus bulgaricus, Lactobacillus casei, and Streptococcus thermophilus [claim 1]’ thereby teaching claim 92. 
The digestive enzymes in Table 3 are believed to increase the bioavailability of the antioxidants in the body for digestion and absorption in the relative amounts provided [para. 0026]. The enzymes may be any one or more selected from the group consisting of: amylase, papain, cellulose, lactase, lipase, protease, and bromelain [para 0015]; thereby teaching claim 94..
Probiotics aid in digestion and help with the body's absorption of nutrients, including antioxidants. Thus, the inclusion of probiotics in the superfood/enzyme mixture results in an even greater absorption of the antioxidants in the body [para. 0027].  Table 4 list probiotics, and the amounts provided therein, are exemplary and may be substituted with other probiotics which are known to benefit the body's gut flora and enhance in the digestion and absorption of nutrients [para. 0028].  The additional ingredients may be selected to provide other complementary health benefits, such as weight control, immune support, as well as provide the nourishment that is required of a balanced meal. Suitable additional ingredients include plant products and algae. These substances provide a host of essential vitamins, nutrients, amino acids and protein [para. 0029]. Digestive enzymes, particularly those from plant sources such as pineapples and papayas, help the body break down food into individual components, making them easier to absorb [para. 0024]. The digestive enzymes in Table 3 are believed to increase the bioavailability of the antioxidants in the body for digestion and absorption in the relative amounts provided [para. 0026]. The plant products are a source of numerous phytonutrients and phytochemicals which are believed to have numerous beneficial health properties, i.e., anti-inflammatory, and anti-bacterial. There is evidence that phytochemicals in fruits and vegetables possibly due to dietary fibers, polyphenol antioxidants and anti-inflammatory effects [para. 0030].  Preferably, the nutritional composition is provided in solid form as a powder that may be added to a beverage or food of user's choice for ease of consumption [para. 0037]; thereby teaching claims 97-98.
Therefore, Daikeler et al., disclose a method for reducing oxidative damage comprising consumption by or administration to the subject a composition comprising (i) an isolated and viable non-pathogenic fungal strain; (ii) an isolated and viable non-pathogenic bacterial strain; and (iii) at least one digestive enzyme; wherein the subject has high level of Proteobacteria relative to a subject without the gut inflammation; but does not explicitly correlate reducing oxidative damage and treating gut inflammation and/or gut dysbiosis.
Kim et al., analyzes the role of oxidative stress in inflammation-based GI tract diseases, including reflux esophagitis, Helicobacter pylori-associated gastritis, non-steroidal anti-inflammatory drug-induced enteritis, ulcerative colitis, and associated colorectal cancer. The challenging issue that reactive oxygen species (ROS) can contribute to diverse gastrointestinal dysfunction. Kim et al., enhance understanding of inflammation-based GI diseases. Reactive oxygen species (ROS), such as superoxide anions (O2-), hydrogen peroxide (H2O2), and hydroxyl radical (-OH), as well as reactive nitrogen species (RNS) such as nitric oxide (NO) and peroxynitrite (OONO-), are released excessively in inflammatory tissues of gastrointestinal (GI) tract.  Although the small amounts of ROS produced under normal conditions have a protective effect, they can also modulate immune-mediated attack against extrinsic pathogens and activate protective signaling pathways against inflammation. Overproduction of ROS leading to their accumulation under abnormal conditions can contribute to the immediate development of the inflammatory process. These superficially opposite functions can explain why ROS play key roles in the pathogenesis of numerous chronic inflammatory disorders of the GI tract, including reflux esophagitis, Barrett's esophagus, Helicobacter pylori (H. pylori)-induced gastritis, and inflammatory bowel diseases such as ulcerative colitis (UC) and Crohn's disease (CD) [page 1004].  
Therefore, Daikeler et al., as evidenced by Kim et al., anticipates the instant claims. 

Claim Rejections - 35 USC § 102
7.	Claims 82, 91-94 and 97-101 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salvadori et al. (US PGPub 2006/0251633 published Nov. 2006; priority to Feb 2002) as evidenced by Shin et al., (Trends Biotechnol. 2015 Sep;33(9):496-503).
The claims are drawn to a method of treating gut inflammation and/or gut dysbiosis in a subject in need thereof, the method comprising consumption by or administration to the subject a composition comprising (i) an isolated and viable non-pathogenic fungal strain; (ii) an isolated and viable non-pathogenic bacterial strain; and (iii) at least one digestive enzyme; wherein the subject has high level of Proteobacteria relative to a subject without the gut inflammation.
Salvadori et al., disclose the use of the compositions for human nutrition has an equilibrating action on the intestinal flora of the host (human being and animal), in addition to producing various beneficial/probiotic effects towards the organism which depends on the destination target people with various kinds of deficiencies or gastro-intestinal disturbances i.e. dismicrobisms, or with acute or chronic diseases, for example of the vaginal or urological type). This use also regulates intestinal functioning, improves constipation, hemorrhoids and intestinal irritation; it reduces the absorption of sugar and cholesterol [para 0037]; thereby teaching a method of treating gut inflammation and/or gut dysbiosis in a subject in need thereof. The dietetic and/or pharmaceutical compositions for human and/or animal use, and general foodstuffs, based on microbial cultures consisting of autochthonous and allochthonous species with respect to human beings and animals, selected from species of lactic bacteria, propionibacteria, yeasts and/or molds. They have an equilibrating action of the intestinal flora of the host (human being or animal), as well as having various beneficial/probiotic effects towards the host organism [abstract].  The invention relates to dietetic and/or pharmaceutical compositions for human and/or animal use and foodstuffs in general, based on microbial cultures consisting of autochthonous and allochthonous species with respect to human beings and animals, selected from the lactic bacterial species Lactobacillus acidophilus, Lactobacillus casei subsp. rhamnosus, Lactobacillus reuteri, Bifidobacteria such as  Bifidobacterium Breve, Bifidobacterium bifidum; and/or yeast species and/or mold species; the above species being live and vital and/or devitalized, and said species being present in microbial cultures in a dried concentrated form with a concentration ranging from 106 ufc/g to 1011 ufc/g [para. 0002]. Salvadori et al., teach claims 91-92, and 99-101. The live and vital and/or devitalized yeasts of the compositions, object of the present invention, are yeasts with a low fermentative capacity for probiotic use, rich in essential amino acids. In particular, the yeast can be Saccharomyces cerevisiae or Saccharomyces boulardii [para. 0017]; thereby teaching claim 93. The treatment of animals with the polyvalent compositions according to the present invention, consisting of a mixture of  micro-organisms (for example lactic bacteria, propionibacteria and yeasts), creates not only an antagonistic action against pathogenous agents, but also the production of biologically active substances which regulate the metabolic processes of animals and raise their resistance to infections [para. 0083]. Example 9 disclose Complementary Feed for Milk Cows/Meat Cattle Based on a Mixture of  Micro-Organisms comprising L. plantarum, S. thermophilus/L. bulgaricus, Propionibacteria, Saccharomyces cerevisiae, L. casei and L. helveticus administered to cows/calves {para. 0158-159]. 
The composition according to the present invention can also comprise at least one of the following components: other micro-organisms, enzymes, mineral salts, vitamins, prebiotics, natural fibres, phyto-derivatives, antioxidants, fermented milk, paps, feeds [para. 0016]. The natural enzymes used essentially consist of a mixture made up of β-glucanase and xylanase produced by micro-organisms of the Thricoderma type [para. 0021]. The mixture comprising these natural enzymes is particularly useful for optimizing the digestive catalase of hydrosoluble polysaccharides (NSP) [para. 0022]; thereby teaching claim 94. The compositions according to the present invention, containing suitable live and vital and/or devitalized or micro-organisms in concentrated dried form, can be used as a dietetic and/or therapeutic product in powder form as tablets, capsules or sachets both for pharmaceutical use and as food integrators, optionally combined with natural principles [para. 0040]; thereby teaching claims 97-98 and 101. Suitable specifically combined  micro-organisms allow the development of a beneficial microflora to be activated on an intestinal level. This is an innovative technology which is extremely effective and completely without side-effects, for controlling enteritis of a bacterial origin and for improving the digestion of breeding animals [para. 0053]. In addition to a greater control of enteric pathologies of a bacterial origin and an improvement in the digestive efficiency (I.C.A.), the application of lactic bacteria shows: an improved consistency of feces; a reduction in enteric pathologies of a bacterial origin (colibacillosis); an improvement in the consistency of the egg-shells produced; an improvement in the laying; a reduction in therapeutic treatment; and an improvement in the immunitary response [para. 0059]. It is noted that Shin et al., teaches subjects with gut microbiota dysbiosis inherently have high levels of Proteobacteria relative to a subject without the gut inflammation.
Therefore, Salvadori et al., disclose the instantly claimed method.

Claim Rejections - 35 USC § 102
8.	Claims 82 and 91-101 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Millan (WO 2012110778 published Aug 26, 2012; priority to Feb. 2011) as evidenced by Yang et al., (Front. Microbiol., 19 August 2021 Sec. Microbial Symbioses).
The claims are drawn to a method of treating gut inflammation and/or gut dysbiosis in a subject in need thereof, the method comprising consumption by or administration to the subject a composition comprising (i) an isolated and viable non-pathogenic fungal strain; (ii) an isolated and viable non-pathogenic bacterial strain; and (iii) at least one digestive enzyme; wherein the subject has high level of Proteobacteria relative to a subject without the gut inflammation.
Millan disclose a direct fed microbial in combination with a protease, a xylanase, an amylase and a phytase for improving the performance of a subject or for improving digestibility of a raw material in a feed (e.g. nutrient digestibility, such as amino acid digestibility) or for improving nitrogen retention) or for avoiding the negative effects of necrotic enteritis or for improving feed conversion ratio (FCR) or for improving weight gain in a subject or for improving feed efficiency in a subject or for modulating (e.g. improving) the immune response of the subject or for promoting the growth of beneficial bacteria in the gastrointestinal tract of a subject or for reducing populations of pathogenic bacteria in the gastrointestinal tract of a subject, or for reducing nutrient excretion in manure [Summary of Invention]. Millan disclose a composition for preventing and/or treating coccidiosis and/or necrotic enteritis in a subject [Summary of Invention}; thereby teaching a method of treating gut inflammation and/or gut dysbiosis in a subject in need thereof. Figure 1 shows a combination of DFM (Enviva Pro® available from Danisco A/S) with a combination of a xylanase, an amylase (e.g. a Bacillus licheniformis alpha-amylase) available from Danisco A/S) significantly improved by reducing necrotic enteritis lesion scores in the gut of the animals compared with the challenged control. In some embodiments the xylanase, amylase and protease may formulated together in AxtraXAP® [containing 2000 XU/kg feed of xylanase; 200 AU/kg feed of amylase and 4000 PU/kg feed of protease] also available from Danisco A/S).  The amylase is present at a dosage of between 50 AU/g feed additive composition and 20000 AU/g feed additive composition [clam 18].  Millan teach claims 94-96.  
The bacterium may be selected from the following Bifidobacteria spp: Bifidobacterium lactis, Bifidobacterium bifidium, Bifidobacterium breve, Lactobacillus spp, Lactobacillus acidophilus, Lactobacillus rhamnosus and combinations thereof. The direct fed bacterium used in the present invention may be of the same type (genus, species and strain) or may comprise a mixture of genera, species and/or strains. Millan teach claims 91-92.  Suitably, the DFM may comprise a yeast from the genera: Saccharomyces spp [Direct Fed Microbial (DFM)].  The DFM teaches several commercially available strains of Saccharomyces cerevisiae [Direct Fed Microbial (DFM)]; thereby teaching claim 93.  Feed additive compositions may have a content of viable cells (colony forming units, CFUs) which is in the range of at least 104 CFU/g (suitably including at least 105 CFU/g, such as at least 106 CFU/g, e.g. at least l O7 CFU/g, at least 108 CFU/g, e.g. at least 109 CFU/g) to about 1010 CFU/g (or even about 1011 CFU/g or about 1012 CFU/g) [Concentrates]; thereby teaching claims 99-100.
The final product is preferably a dry, flowable powder [DFM ASSAY]. The DFM and enzymes may be formulated as a liquid, a dry powder or a granule [Formulation of the DFM with the enzymes]; thereby teaching claims 97-98.   The compositions of the present invention may be spray-dried or freeze-dried by methods known in the art [Concentrates]; thereby teaching claim 101. 
It is noted that Yang et al., (Front. Microbiol., 19 August 2021 Sec. Microbial Symbioses) teach the identification of an Identification of an Intestinal Microbiota Signature Associated With the Severity of Necrotic Enteritis, including an increase in Proteobacteria for chickens with severe necrotic enteritis.  Thus, subjects with gut microbiota dysbiosis inherently have high levels of Proteobacteria relative to a subject without the gut inflammation.
Therefore, Millan disclose the instantly claimed method.








Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Vester-Andersen et al., (Sci Rep. 2019; 9:13473) teach Increased abundance of proteobacteria in aggressive Crohn’s disease seven years after diagnosis
Probiotic, Prebiotics & Enzyme Supplement for Pets Webpage (herein referred to as “Venky’s Gutwell webpage,” Published May 2013). Venky’s Gutwell webpage discloses it improves digestion, enhances immunity, controls hair balls and according to the manufacturer can help to control cannibalism in pets. The ingredients include probiotics (Saccharomyces Cerevisiae Extract, Saccharomyces Boulardii, Lactobacillus (Complex) (Lactobacillus Acidophilus, Lactobacillus Casei, Lactobacillus Rhamnosus)), prebiotics (Fructocligosaccharides, Mannan. Oligosaccharides), fortified (Enzymes (Complex) (Protease, Lipase, Amylase, beta glucanase, Cellulase, hemicellulase, pectinase)[Ingredients].  The probiotic composition of Saccharomyces cerevisiae, S. boulardii, (reading on (i) an isolated and viable non-pathogenic fungal strain) Lactobacillus acidophilus, L. casei, and L. rhamnosus (reading on (ii) an isolated and viable non-pathogenic bacterial strain).  
Mintel Light formula oven baked biscuits for Dogs teach a biscuit for dogs that is highly digestible and designed for sensitive stomachs.  The biscuits contain prebiotics and probiotics to support digestion and healthy immune systems [product description].  
Porubcan (US 8,722,035) teach for enhancing the in vivo colonization of probiotic microorganisms that include digestive enzymes and probiotic microorganisms, and polysorbate surfactants.  The formulation that promotes in vivo colonization of probiotic bacteria in humans or animals comprising digestive protease enzymes, digestive carbohydrase enzymes and/or fiber-digesting enzymes. The carbohydrase enzymes are alpha-amylase, amylase, glucoamylase, lactase, and invertase, and the fiber-digesting enzymes are cellulase, cellulase-TL, cellulase-AN, hemicellulase, pectinase, beta-glucanase, or xylanase. 



Conclusion
10.	 No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645